DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of invention I in the reply filed on 2/2/22 is acknowledged.  The traversal is on the ground(s) that the inventions share the features of a conveyance device and a clog determining unit and would not impose a serious search burden, applicant used the example of independent claims 1 and 5 as an example.  This is not found persuasive because although the inventions share common features, they have significantly different uses. Invention I comprises an autonomous harvester having a clog determination unit. Invention I autonomously stops the harvester based upon a conveyor speed of a conveyor that conveys rearwardly, autonomously reduces a speed on predetermined thresholds, and automatically switches between autonomous and manual modes. Invention II determines if one or both of two types of conveyors is clogged via a rotational speed determining unit that measures a rotational body that further communicates with a clog determining unit. Invention I requires a search for autonomous controls and does not require the further details of invention II, while invention II does not require the particular autonomous controls of invention I and further comprises controller specifics.  These differences result in both a search and examination burden as different keywords and classifications would be searched, different prior art would be reviewed and used to present different rejections.  Therefore, the requirement is still deemed proper and is therefore made FINAL.



Title of Invention is Not Descriptive

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 1302.04(a).

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “standard combine 101” first mentioned in the specification in paragraph 96 line 2.  Figures 10, 11, and 13 use reference number 100 to identify the combine, but this number has not been used in the specification. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17, shown in figure 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date 

Specification

The disclosure is objected to because of the following informalities: paragraph 96 line 2 sets forth a “standard combine 101” in figures 10 and 11, but the figures use numeral 100 instead of 101.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (DE102014118781 A1).

Regarding claim 1, Schmitt discloses a harvester (1) capable of autonomous travel in a field, the harvester comprising: 
a harvesting unit (2) that harvests a crop from the field; 
a conveyance device (infeed mechanism 13) that conveys, toward the rear of a harvester body, a whole culm of the harvested crop harvested by the harvesting unit; 
a detection sensor (paragraph 30, the speed and torque of 13 can be recorded) that detects a drive speed of the conveyance device; and 
a clog determining unit (paragraph 4, blockages are detected) that determines a clog of the harvested crop in the conveyance device on the basis of the drive speed, 
wherein the clog determining unit outputs a vehicle stop command (claim 6, the speed of the harvesting machine is reduced to zero) that stops the harvester body when the drive speed becomes lower than a pre-set first threshold during the autonomous travel.

Regarding claim 2, Schmitt discloses the harvester according to claim 1, 
wherein a second threshold set higher than the first threshold is provided; and 
when the drive speed becomes a value between the first threshold and the second threshold, the clog determining unit outputs a speed reduction command that reduces a vehicle speed of the harvester body in stages, in accordance with a magnitude of the drive speed (claim 5, the driving speed of the harvester is reduced when the load on the intake mechanism becomes greater than the first limit value).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt (DE102014118781 A1) in view of Gibson (US 20060195238 A1).

Regarding claim 3, Schmitt discloses the harvester according to claim 1, wherein the clog determining unit outputs the vehicle stop command.
Schmitt does not disclose a travel mode managing unit capable of switching a travel mode to an autonomous travel mode in which the autonomous travel is executed and to a manual travel mode in which manual travel is executed, wherein the travel mode managing unit switches the travel mode to the manual travel mode when the vehicle stop command has been output by the clog determining unit.
In the same field of endeavor, Gibson discloses an agricultural tractor/harvester (105) capable of autonomous travel (step 1010, fig. 10) having a travel mode managing unit (control component 120) that automatically switches the harvester to a manual driving mode (steps 1030, 1040) after the harvester has been stopped (paragraph 60: In embodiments of the present invention, other pre-defined parameters for system 100 comprise, but are not limited to, a minimum vehicle speed). Gibson teaches 
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Schmitt with a travel mode managing unit that switches the travel mode to the manual travel mode when the vehicle stop command is output, as disclosed by Gibson, as a way of allowing an operator to avoid an obstacle (especially one that would cause a clog) not recognized by the harvester.

Regarding claim 4, Schmitt discloses the harvester according to claim 1, further comprising: a notification unit capable of making a notification (an acoustic or visual warning, paragraph 26) indicating that the drive speed has decreased.
Schmitt does not disclose a travel mode managing unit capable of switching a travel mode to an autonomous travel mode in which the autonomous travel is executed and to a manual travel mode in which manual travel is executed, wherein when the drive speed becomes lower than the first threshold while the travel mode is the autonomous travel mode, the clog determining unit outputs the vehicle stop command, and outputs, to the notification unit, a notification command for making a notification of the decrease in the drive speed, and when the drive speed becomes lower than the first threshold while the travel mode is the manual travel mode, the clog determining unit outputs the notification command to the notification unit without outputting the vehicle stop command.
In the same field of endeavor, Gibson discloses an agricultural tractor/harvester (105) capable of autonomous travel (step 1010, fig. 10) having a travel mode managing unit (control component 120 of control system 100) that automatically switches the harvester to a manual driving mode (steps 1030, 1040) after the harvester has been stopped (paragraph 60: In embodiments of the present invention, other pre-defined parameters for system 100 comprise, but are not limited to, a minimum vehicle speed). 
It would be obvious to one of ordinary skill in the art to provide the harvester disclosed by Schmitt with a travel mode managing unit that switches the travel mode to the manual travel mode when the vehicle stop command is output, as disclosed by Gibson, as a way of allowing an operator to avoid an obstacle (especially one that would cause a clog) not recognized by the harvester. 
Additionally, it would be obvious to one of ordinary skill in the art to, when the drive speed becomes lower than the first threshold while the travel mode is the manual travel mode, have the clog determining unit output the notification command to the notification unit, regardless of whether the harvester is operated in a manual or autonomous travel mode, as a way of informing an operator that the conveyor is clogged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 3348135 B1 discloses a harvester having a control unit that slows and reverses harvesting components based upon a detected driving torque. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         



/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671